Name: Council Decision (EU) 2015/1497 of 20 April 2015 on the signing, on behalf of the European Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) concerning the membership of the Union in the Extended Commission of the Convention for the Conservation of Southern Bluefin Tuna
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  fisheries;  international affairs
 Date Published: 2015-09-08

 8.9.2015 EN Official Journal of the European Union L 234/1 COUNCIL DECISION (EU) 2015/1497 of 20 April 2015 on the signing, on behalf of the European Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) concerning the membership of the Union in the Extended Commission of the Convention for the Conservation of Southern Bluefin Tuna THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is competent to adopt measures for the conservation of marine biological resources under the common fisheries policy and to enter into agreements with third countries and international organisations. (2) Pursuant to Council Decision 98/392/EC (1), the Union is a Contracting Party to the United Nations Convention on the Law of the Sea of 10 December 1982. That convention requires all members of the international community to cooperate in conserving and managing the biological resources of the sea. (3) Pursuant to Council Decision 98/414/EC (2), the Union is a Contracting Party to the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks. (4) On 1 December 2009 the Council authorised the European Commission to seek, on behalf of the Union, an amendment to the Convention for the Conservation of Southern Bluefin Tuna (the Convention) in order for the Union to become a Contracting Party. (5) While the negotiations on the amendment to the Convention have not been conclusive, during its 20th meeting in October 2013, the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) amended the Resolution to establish an Extended Commission for the Conservation of Southern Bluefin Tuna (CCSBT Extended Commission) to allow the Union to become a Member of the CCSBT Extended Commission through an Agreement in the form of an Exchange of Letters. (6) Since vessels flying the flags of Member States of the Union fish resources in the area of distribution of Southern Bluefin Tuna, it is in the Union's interest to sign and provisionally apply the Agreement in the form of an Exchange of Letters between the European Union and the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) concerning the membership of the Union in the Extended Commission of the Convention for the Conservation of Southern Bluefin Tuna (Agreement in the form of an Exchange of Letters) in order to play an effective role in the implementation of the Convention. (7) Upon completion of this procedure the Union would be entitled to membership and vote in the CCSBT Extended Commission and Extended Scientific Committee. (8) Membership of the CCSBT Extended Commission will also promote consistency in the Union's conservation approach across oceans and reinforce its commitment to the long-term conservation and sustainable use of fisheries resources globally. (9) The Agreement in the form of an Exchange of Letters should therefore be signed and applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) concerning the membership of the Union in the Extended Commission of the Convention for the Conservation of Southern Bluefin Tuna (Agreement in the form of an Exchange of Letters) is hereby authorised, subject to the procedures for its conclusion. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Union. Article 3 The Agreement in the form of an Exchange of Letters shall be applied on a provisional basis as from ¦ (3), pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 April 2015. For the Council The President J. DÃ ªKLAVS (1) Council Decision 98/392/EC of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (OJ L 179, 23.6.1998, p. 1.). (2) Council Decision 98/414/EC of 8 June 1998 on the ratification by the European Community of the Agreement for the implementing of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 14.). (3) The Secretariat-General will publish the date of signature and provisional application in the Official Journal.